Exhibit 10.23

 

[DIRECTOR NAME]

[TYPE OF GRANT]

 

FORM OF

NONQUALIFIED STOCK OPTION AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

UNDER THE HEALTH NET, INC.

AMENDED AND RESTATED 1998 STOCK OPTION PLAN

 

This agreement (the “Option Agreement”) is made as of [DATE] (the “Grant Date”),
between Health Net, Inc., a Delaware corporation (the “Company”), and [NAME], a
non-employee director of the Company (the “Optionee”).

 

Pursuant to the Health Net, Inc. Amended and Restated 1998 Stock Option Plan
(the “Plan”), the Optionee is to be granted, on the terms and conditions set
forth herein, a nonqualified stock option (the “Option”) to purchase shares of
Common Stock of the Company, par value $.001 per share (the “Common Stock”).

 

1. Number of Shares and Option Price. The Option is to purchase [NUMBER OF
SHARES] shares of Common Stock (the “Option Shares”) at a price of [GRANT PRICE]
per share (the “Option Price”), which is equal to the Fair Market Value (as
defined in the Plan) of an Option Share as of the Grant Date.

 

2. Exercise of Option. The Option shall become exercisable on the date one year
after the Grant Date to the extent of 33 1/3 % of the Option Shares covered by
the Option, and shall become exercisable on each subsequent anniversary of the
Grant Date to the extent of an additional 33 1/3 % of the Option Shares covered
by the Option until the Option becomes fully exercisable. The Option may be
exercised only to purchase whole shares, and in no case may a fraction of a
share be purchased.

 

3. Term of Option and Termination of Service.

 

(a) General Term. The term of the Option and this Option Agreement shall
commence on the date hereof. The right of the Optionee to exercise the Option
with respect to any Option Shares, to purchase any such Option Shares and all
other rights of the Optionee with respect to any such Option Shares shall
terminate on the tenth anniversary of the Grant Date, unless the Option has been
earlier terminated as provided in paragraphs (b) through (e) below.

 

(b) Death of the Optionee. If the Optionee shall die prior to the exercise of
the Option, then:

 

(i) if the Optionee dies while serving as a member of the board of directors of
the Company (a “Director”), then the Option (subject to clause (iv) below) may
be exercised by the legatee(s) or personal representative of the Optionee at any
time within one year after the Optionee’s death;

 

(ii) if the Optionee’s service as a Director was terminated due to Permanent and
Total Disability (as defined in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended, or any successor thereto) (hereinafter, “Permanent and Total
Disability”) and the Optionee dies within one year after termination of service,
then the Option (subject to clause

 

1



--------------------------------------------------------------------------------

(iv) below) may be exercised by the legatee(s) or personal representative of the
Optionee at any time during the remainder of the period during which the
Optionee would have been able to exercise the Option had the Optionee not died;

 

(iii) if the Optionee dies within three months after termination of service as a
Director and clause (ii) is not applicable, then the Option (subject to clause
(iv) below) may be exercised by the legatee(s) or personal representative of the
Optionee at any time within one year after the Optionee’s death; and

 

(iv) the exercise of the Option after the termination of service of the Optionee
as a Director for any reason is subject to the following: (a) the Option may be
exercised after its expiration date; and (b) the Option may be exercised by the
Optionee only to the extent the Option was exercisable at the time of such
termination.

 

(c) Permanent and Total Disability. If the Optionee’s service as a Director
shall terminate prior to the exercise of the Option as a result of Permanent and
Total Disability, then the Option (subject to clause (b)(iv) above) may be
exercised by the Optionee (or his or her personal representative) at any time
within one year after such termination of service as a Director.

 

(d) Removal by Stockholders for Cause. Notwithstanding Section 6.9(b) of the
Plan, if the Optionee shall be removed from the board of directors of the
Company by the Company’s stockholders prior to the exercise of the Option for
cause (for these purposes, if such termination occurs within 12 months after a
Change in Control, as defined in Section 6.8 of the Plan, removal for cause
shall only mean a felony conviction for fraud, misappropriation or
embezzlement), then upon such removal the Option shall immediately terminate.

 

(e) Removal by Stockholders Without Cause and Expiration of Term of Office. If
prior to the exercise of the Option, the Optionee’s service as a Director shall
be terminated as a result of expiration of the Director’s term of office without
an accompanying renomination or reelection of such Director, then the Option
shall become exercisable at the time of such termination and may be exercised at
any time within three months after the Optionee’s termination of service as a
Director. If prior to the exercise of the Option, the Optionee’s service as a
Director shall be terminated as a result of (i) removal by the Company’s
stockholders without cause or (ii) the tendering of the Optionee’s resignation
as a Director upon expiration of his or her term of office, then the Option
(subject to clause (a)(iv) above) may be exercised at any time within three
months after the Optionee’s termination of service as a Director.

 

(f) Termination for Other Reason. If prior to the exercise of the Option, the
Optionee’s service as a Director shall be terminated for any reason other than
as set forth in subsections (b) through (e) above, including as a result of the
tendering of the Optionee’s resignation as a Director during his or her then
current term of office, then the Option (subject to clause (b)(iv) above) held
by the Optionee may be exercised at any time within one month after the
Optionee’s termination of service as a Director.

 

4. Notices. Any notice required or permitted under the Plan shall be deemed
given when delivered personally, or when deposited in a United States Post
Office, postage prepaid, addressed, as appropriate, to the Optionee either at
the last known address set forth in the records of the Company or such other
address as the Optionee may designate in writing to the Company.

 

2



--------------------------------------------------------------------------------

5. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Option Agreement or the Plan shall in no way be
construed to be a waiver of such provision or of any other provision hereof or
thereof.

 

6. Incorporation of Plan; Entire Agreement. The Plan is hereby incorporated by
reference and made a part hereof, and the Option and this Option Agreement are
subject to all terms and conditions of the Plan. This Option Agreement and the
Plan, taken together, constitute the entire agreement between the parties
relating to or effecting the Option, and no promises, terms, conditions or
obligations other than those contained in this Option Agreement or the Plan
shall be valid or binding. Any prior agreements, statements or promises, either
oral or written, made by any party or agent of any party relating to or
effecting the Option that are not contained in the Option Agreement or the Plan
are of no force or effect.

 

7. Rights of Stockholder. The Optionee shall have no rights as a stockholder
with respect to any Option Shares unless and until certificates of shares of
Common Stock are issued to the Optionee.

 

8. Change of Control. Section 6.8 of the Plan provides for the acceleration of
exercisability of Options in the event of a Change in Control, as such term is
defined in the Plan. The Optionee hereby acknowledges that the Compensation and
Stock Option Committee of the Board of Directors retains the right to determine
whether the acceleration of exercisability provided for in said Section 6.8
shall have occurred with respect to the Option (notwithstanding the provisions
of such Section 6.8) in those instances (unless otherwise determined by the
Board) in which (A) the holders of the Common Stock of the Company immediately
prior to a Consummated Transaction or Control Purchase (each as defined in the
Plan) own more than 50% of the voting common stock of the surviving corporation
immediately after such Consummated Transaction or Control Purchase, (B) the
holders of Common Stock of the Company immediately prior to a Consummated
Transaction or Control Purchase own more than 50% of the total equity of the
surviving corporation immediately after such Consummated Transaction or Control
Purchase, (C) the Consummated Transaction or Control Purchase does not result in
a Board Change (as defined in the Plan) and (D) the Consummated Transaction or
Control Purchase does not result in a substantial change in the executive
officers of the Company.

 

9. Rights of Removal. Nothing in the Plan or in this Option Agreement shall
confer upon the Optionee the right to continue as a director of the Company or
affect any right which the stockholders of the Company may have to remove the
Optionee as a director of the Company.

 

10. Amendment. The Plan may be terminated or amended pursuant to its terms at
any time; provided, however, that the termination or any modification or
amendment of the Plan shall not, without the consent of the Optionee, affect the
rights of the Optionee under this Option Agreement.

 

11. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action, is necessary or
desirable as a condition of, or in connection with, the purchase or delivery of
shares hereunder, the Option may not be exercised, in whole or in part, unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent or approval.

 

12. Tax Payments. The Optionee shall be responsible for all the taxes associated
with an exercise of the Option and subsequent sale of the Option Shares. No
taxes on the income from the

 

3



--------------------------------------------------------------------------------

exercise of the Option and sale of the Option Shares will be deducted or
withheld by the Company. In compliance with the Internal Revenue Code, the
Company will issue a Form 1099-Misc during January of each year to report all
non-employee compensation earned during the preceding calendar year, including
income from the exercise of the Option and sale of the Option Shares. This Form
1099-Misc can be used to calculate the applicable federal and state income
taxes.

 

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date and year set forth above.

 

HEALTH NET, INC. By:     Name:     Title:     The undersigned hereby accepts and
agrees to all the terms and provisions of the foregoing Option Agreement and to
all the terms and provisions of the Health Net, Inc. Amended and Restated 1998
Stock Option Plan herein incorporated by reference.

 

--------------------------------------------------------------------------------

  Optionee Signature of Optionee

 

 

 

 

 

 

 

4